REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of receiving a first read command or a first write command for the one memory bank through the column pins during one (1} cycle of the clock signal after receiving the first active command; receiving a first precharge command for the one memory  bank through the row pins during a half (0.5) cycle of the clock signal corresponding to a rising edge of the clock signal after receiving the first read command or the first write command; receiving a second active command for the one memory bank through the row pins during the 1.5 cycles of the clock signal: receiving a second read command or a second write command for the one memory bank through the column pins during the 1cycle of the clock signal after receiving the second active command: and receiving a second precharge command for the one memory bank through the row pins during the 0.5 cycle of the clock signal corresponding to a falling edge of the clock signal after receiving the second read command or the second write command.” in combination with the other limitations thereof as is recited in the claim. Claims 2-5 depend on claim 1.

	Regarding claim 13: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “an interface circuit configured to receive a first row command at a first rising edge of the clock signal and a second row command at a first falling edge of the clock signal through the row pins in a first period including the first rising edge and the first falling edge of the clack signal, receive a first column command through the column pins in the first period, receive a third row command at a second sing edge of the clock signal and a fourth row command at a second falling edge of the clock signal through the row pins in a second period including the second rising edge and the second falling edge of the clock signal, and receive a second column command through the column pins in the second period,
wherein the second row command and the third row command are specific commands representing the same operation.” in combination with the other limitations thereof as is recited in the claim. Claims 14-20 depend on claim 13.
	Therefore, the application is in condition for allowance. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HUAN HOANG/Primary Examiner, Art Unit 2827